President.
Under our rules of practice, it is the plaintiff’s fault if he have not notice of the particular payment or defalcation. If he wanted it, he ought to have demanded a specification. The receipt to Sutherland alone, seems not sufficient to contradict the evidence of partnership. But Sutherland ought to have credit for it in this case; as the suit is against himself, on a promise made by himself.
If, from the evidence of general custom of trade, you can infer, that, in this case, it was the agreement of the parties, that interest should be payable, after six months; you may find interest after that time.
The jury found for the plaintiff with interest after six months.